UBS Commercial Mortgage Securitization Corp. 1285 Avenue of the Americas New York, New York 10019 (212) 713-2000 February 8, 2012 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: UBS Commercial Mortgage Securitization Corp. Registration Statement on Form S-3 (File No. 333-177354) Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, UBS Commercial Mortgage Securitization Corp. (the “Company”), hereby requests acceleration of effectiveness of the above-referenced Registration Statement to 10:00 a.m., Washington, D.C. time, on February 10, 2011 or as soon thereafter as practicable. The Company is aware of its responsibilities under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as they relate to proposed public offering of the securities specified in the above-captioned registration statement. The Company acknowledges that (a) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (b) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (c) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, UBS COMMERCIAL MORTGAGE SECURITIZATION CORP. By: /s/ David Nass Name: David Nass Title: President and Chief Executive Officer (Principal Executive Officer) By: /s/ Denis Mendonca Name: Denis Mendonca Title: Executive Director (Principal Financial Officer and Principal Accounting Officer) cc: Frank Polverino, Esq. Cadwalader, Wickersham & Taft LLP
